Title: To James Madison from the Delegates of Hillsborough County, New Hampshire, 15 September 1812 (Abstract)
From: Delegates of Hillsborough County, New Hampshire
To: Madison, James


15 September 1812. “One hundred and eighty nine Delegates from all the Towns in the County of Hillsborough and State of New Hampshire have convened at Weare. They are attended by more than fifteen hundred of their constituents. Among us are many, as their signatures will show, who are proud to have participated in our Revolution; and also to behold as their associates in this Convention the flower of our Yeomanry our Mechanics and Manufacturers. Such numbers and character will perhaps justify us in addressing the Chief Magistrate of our Union, and without presumption expecting from him a regard to the sentiments we may express as emanating, at least from an honest and respectable source. The citizens of this County, Sir have in common with their countrymen suffered long from aggressions of the European Belligerents. And though their pressure has fallen more directly and more heavily on some others; yet the circuitous evils of them have visited us with no small privations. But complaint has hitherto been foreborn from a reliance on the wisdom and integrity of our own Government. This confidence, we are happy to perceive, was not misplaced. After a series of injury and negotiation, and indignities, which would long before have exhausted the patience of any people and rulers, less wedded to peace than the American ones—they have at length rose in the violated majesty of a nations rights and hurled the gauntlet at our oppressors. Even France they are pledged to attack, unless atonement shall be proffered by her, ere satisfaction has been wrested from England. This bold magnanimous deed of the twelfth Congress was beheld by many with sentiments of approbation. In fancy the Heroes of our Revolution re-appeared, proclaiming the charter of American Independence; and we fondly anticipated that all its friends would once more press forward in support of it, and, as our ancestry devote ‘their lives, their fortunes and their sacred honor.’ Has this hope been disappointed or are its foes—the enemies of Republics—those alone who raise the cry of distrust and sedition? The latter, patriotism as well as facts would induce us to believe, is more probably the truth; for while ancient differences of party have vanished, and men of integrity—of genius the most brilliant and reputation the most extensive—rally round our constituted authorities; the voice of complaint vibrates now as ever from a few relicts of our Revolutionary opposition—a few sys[t]ematic revilers of the people and a clan of their respective sycophants. That voice elevated against an administration which vast majorities have selected, stigmatizing its measures, of whatever character, with imbecility, corruption or wickedness—that voice, hoarse with threatening resistance to law and summoning all the myrmidons of monarchy and faction to demolish our confederacy—that voice has blown the tocsin of alarm over our retired vilages and awakened the Republicans of Hillsborough County to refute in a collective manner its misrepresenation of their sentiments. What shall such panders of sedition and their newspaper hirelings, and the merchants of British capital with their deluded disciples and abject dependents—shall these men dare to guide or speak the oppinions of our great mechanic, manufacturing and agricultural phalanx⟨?⟩ Shall they describe us ali[e]nated from the Administration; because agonizing under that injustice of the Belligerents against which its Administration amicably negotiated till the olive withered? Shall they describe us hostile to War; because it remains the sole weapon to wield against their indignities and aggressions—their rooted animosity and ferocious jealousies? Shall they describe us, ripe for rupture of the Union and all the horrors of civil butchery; because that Union was created by the founders of our Independence, ⟨m[e]ntored?⟩ by their example, and enforced by their precepts? Because its benefits are innumerable—extending ov[e]r our empire and augmenting our opulence—a rainbow in Peace and meteor in War? These things, Sir, have constituted a crisis, acknowledgedly momentous and alarming; yet being forced on us, according to our belief by the joint iniquity of foes domestic and foreign we will never, though deprecating its ⟨inviable?⟩ evils, never flee from it as cowards or traitors; but rather face undaunted the enemies of our Republic with our full portion of the energies that God has lavished on seven millions of Freemen. In such emergencies, an enlarged exposition of the feelings and opinions of Electors are seldom unacceptable to those Elected. It is therefore
“Resolved, That we consider the great compact, which binds in confederation these United States, a national act—an act which should be supported, and reverenced, and perpetuated as the Ark of our political salvation; for, among other reasons, having legally emanated from a vast majority of the People, it has become a Law—one too of the highest obligation—one as to all others what God’s are to man’s; and which as Washington, that Father and Hero of our Country enjoined we should not ever speak of but ‘as the Palladium of our Liberties’; not countinence so much as ‘a suspicion, that it can in any event be abandoned.’
“Resolved, That all Laws, enacted under this Confederation and according to its provisions ought to be fulfilld, encouraged and respected; because they are formed with our consent, constitutionally expressed through a majority of our Representatives; and have thus not only received the engagements of all, but the allegiant oaths of many to their support; and consequently a breach of them will entail upon its authors deliberate faleshood [sic] or flagrant perjury, as well as jeopardize the whole fabric of our civil polity.
“Resolved, That it is not with acquiescence but with astonishment—not with emotions of sympathy, but with abhorrence and detestation—we have witnessed men, who call themselves Americans, threatening to prostrate all these barriers of moral and political duty—scattering disaffection and revolt into the very bosom of our families, and assailing that Union and those Laws with the firebrands of calumny, rebelion and death: and our reasons for indulging this sentiment are that though the leaders of an ‘artful and enterprising minority’ have often avowed contempt for our Republic and hostility to our Confederation; though suspected of intrigues for even the ove[r]throw of the one and dismemberment of the other; though they have once disconserted of our Government by an approximation to that catrastrophe [sic]; and for diverting the people from a scrutiny of their machinations have brought every unholy engine to bear upon the passion, prejudice and sordid interests of community; though as Arnold accused the Congress of ’76 with subjection to French influence, so have Arnold geniuses accused that of 1812; though as the Rivingtons of our Revolution strove to excite sectional interests between the North and South and to taint our fraternal blood with jealousies the most reprobate, so have hirelings at the present day; though as Washington himself, being a Virginian, was branded with southern partialities and, according to Marshall menaced in the very midst of our struggle for Independence with removal from office, so has been the fate of many of his surviving copatriots and disciples; though in alliance with these, whole hosts of perturbed spirits have been conjured up from that pride and ambition, which had ‘rather rule in Hell than serve in Heaven’; and this at the very crisis, where each link in their chain of Union should be brightened to a sunbeam—yet, we continue still undismayed. The friends to our Constitution—whether Republican or Federal, will form a pillar of adamant, which shall break this tempest, that beats around it. And though surprised at such depravity, its very hidiousness will arm them to its discomfiture with an indestructible energy—an energy, sanctified by the justness of our cause and a reliance on that same arm, which was made bare for the salvation of our Fathers.
“Resolved; That after the passing of laws, deliberation should form a space yielding to action. Time for opposing their policy has been enjoyed; and a competent tribunal have rendered judgment. By that we will abide till all legislative acts, presumptively good, because approved by a majority, are after full experiment ascertained to be bad. The people and their representatives will then personally realize this; and their repeal inevitably ensue. But as the disorganizing and turbulent have attempted by Assemblages to misrepresent popular opinion, particularly on the late measures of our Government, we feel constrained to come forward and express in their favor our detailed and almost unqualified approbation; and this among a myriad of other reasons, because the conduct of both the great belligerents has towards this country been long and systematically hostile. For evidence of that we rely not on declamation, but appeal to facts. It is perhaps enough for us to forget the attack on our liberties, the conflagration of our seaports, and murder of our ancestors during the war for Independence; and that these outrages were inflicted only because we had previously fled thither to a wilderness and barbarians, as less ferocious than our British persecutors; because we had here laid in tears and blood the base of a new empire, which presented wealth for their plunder and power for their jealousy. But that perfidy originating from the same principle which appeared in a noncompliance with some articles of the subsequent reluctant Peace—particularly in a retention of the Western Posts, that produced the desolation of our frontier in the burning and butcheries of Indian warfare, and humiliated us by tribute to the Savages, and planted in their breasts thorns of revenge, which have grown, rankled and devasted to the present moment—these we confess cannot so easily be forgotten. And though Jay’s Treaty however disapproved by many of the wise and good, and even by Washington considered but as a choice of evils; though that might have imposed on us silence, while strictly adheared to and its temporary provisions existing; yet the subject of Impressment was collusively excluded from it; and all its articles but the permanent ones have long since expired amidst our wishes and endeavors for its renewal on an honorable basis. This last assertion let the arrangement with Erskine corroborate—let the labors of Pinkney and Monroe confirm. For the very persons, who rail so loudly at the rejection of their contemplated Treaty, ought to be conscious that it contained what clearly demonstrates England’s exorbitant pretentions and America’s conciliatory spirit. One glance at the instrument must convince them, that its clauses on the East Indian trade and enforcement of our commercial restrictions, if no others, were totally inadmissible. Distinguished Statesmen of both parties have also pronounced this. The question of Impressment too was agin, as in Jay’s Treaty, postponed to a supplement. Indeed this last topic, so incalculable in its interest had early as 1792, rendered it in Washinton’s opinion ‘necessary that their Goverment should explain themselves on the subject and be led to disavow and punish such conduct.’ This he directed to Jefferson, his illustrious Secretary as also to inform our minister at the Cabinet of St. James, that ‘the vessel being American should be evidence that the seamen on board her are such’; and if ‘a settlement of this point’ was not soon completed there would be ‘difficulty in avoiding our making immediate reprisals on their seamen here.[’]
“Mr Jay ought on this basis to have effected ‘that settlement’ our political Father considered thus indispensable and momentous; but in the hurry of concluding his Treaty says Pickering, ‘among the articles left unadjusted, one of the most interesting nature regards the impressing of American seamen’; and that, with others, as before observed, was expressly stipulated to be afterwards supplied. The credulous Ambassador left England, under this belief and also indulging as he observes, ‘a pleasing expectation that orders will be given, that Americans impressed’ be immediately liberated; and that persons honored with his majesty’s commissions do in future abstain from such violence. But Mr. King was sent out—Mr. Liston arrived—negotiations were recommended; and all these ‘pleasing expectations’ terminated, not in an additional article to the Treaty—not in a release of our countrymen—not in subsequent forbearance from such violence; but in a mere proposal which even President Adams reprobated; and our minister himself, since Federal candidate for Vice President, (Mr. King) indignantly spurned, as sanctioning ‘a principle, which might be productive of greater evils than those it was our aim to prevent.’ And can they be friends to our country, who even now reiterate, that Great Britain has always been willing to honorably adjust this barbarous custom? In 1806, to be sure, Mr. Monroe⟨,⟩ after much toil, obtained from her a mere con[ce]ssion on Impressment ‘both honorable and advantageous to the United States’; yet even that consesion was refused by her to be incorporated with his Treaty and has since been disclaimed by proclamation and practice. And could Mr. Foster in his boasted letter intend any thing else but adding insult to injury by proposing to release all who should be proved Natives of America? For have not we the same privilege as England to naturalize foreigners, and then protect them, with other citizens by our flag? This denial to others, what she claims to herself, says Chief Justice Marshall, converts ‘the practice into a question of power and not of right.’ But even ‘Natives of America,’ says he, ‘they are impressed; they are dragged on board British ships of War with evidence of their citizenship in their hands, and forced by violence there to serve, until conclusive testimonials of their birth can be obtained.’ [‘]These,’ says he, ‘must generally be saught for on this side of the Atlantic. In the mean time acknowledged violence is practiced on a free citizen of the United States, by compelling him to engage and continue in foreign service.’ ‘The mere release of the injured, after a long course of service and suffering, is no compensation for the past and no security for the future.’ If then such be the facts—such the principles and such their authority we ask, what measures should have been adopted? To liberate one citizen from confinement, Greece welcomed a ten years war. Will the opponents of Government then inform us how much longer time ought to have been employed to use the Judge’s language, in ‘unsuccessful remonstrance and unavailing memorials,’ with above Six Thousand of our citizens in bondage!
“But the rapacity of England could not so violate the rights of person without assailing also those of property. A commerce bleaching every sea was too tempting a pray. Jealousy of our naval greatness—a dearth of resources to support her own vast expenditures, and that wantonness, that abandonment of principle, which power frequently engenders in a conflict with mere right—all combined to produce those gradual aggressions on our neutrality; which have augmented to their present heinousness and ruin. In 1805 they burst forth in a manner the most flagrant and unwarrantable. The rule of ’56 was revived. A measure, which by one fell sweep, conveyed almost our whole carrying trade into the grasp of British cruizers. No provocation—no state necessity—no settled principle of national law, could or was pretended to extenuate this deed of piracy. And hence a long year before Blockades or Decrees or the Orders in Council all our Seaports covered the tables of Congress with supplications for War—War against England. Even the Senate, that body so grave and deliberate, with not one dissenting vote, pronounced it an ‘unprovoked aggression upon the property of the citizens of these United States—a violation of their neutral rights and an encroachmen⟨t⟩ upon their national Independence.’ And can some of these very men now protest that Great Britain has done us ‘no essential injury’? That the War is [‘]impolitic, unnecessary, unjust’? That ‘France was the first aggressor’! We have not time, had we the disposition, to wade through that morass of Blockades, Decrees and Orders, which succeeded this wanton attack on our commercial rights. All of them, however, and particu[lar]ly the last, even Mr. Bayard denominates, ‘destructive to neutrals’ and ‘covering injustice with the cloak of retaliation.’ ‘They violate (says he) the plainest rights of the nation.’ ‘It is a doctrine, which we must resist.’ And we have resisted it. Honor, interest, justice, all summoned us to resist it. The insulting repetition, too of Mr. Foster, but a few weeks prior to the 18th. of June, ‘that Great Britain cannot relinquish her retaliatory system on France,’ or, in other words, her determination and right in contending with Bonaparte to sacrifice the commerce of America, unless we compelled him to ‘recind absolutely and unconditionally’ his Decrees—that is, in relation to all the world, as well as the United States—this we believe was not wanting to fill the cup of insolence and iniquity. And though by us it is regretted, that six years since ‘the Republican banner’ had not been ‘unfurled’ against the then only aggressor, before Nine Hundred And Seventeen of our ships had fallen victims to her injustice; yet we consider the postponement of hostilities a proof, incontestable as solemn of our invincible attachment to peace. It is known, and even demonstrable, that neither the present or past Administrations are lovers of War. In avoiding it, their forbearance became the very theme of ridicule. But it was a failing, that ‘leaned on virtue’s side’; and from which to redeem themselves, their preparatory measures have already produced a suspension of the English Orders; an honorable repeal of which with the adjustment of all points in dispute, we confidently believe energy and fortitude in the Cabinet will eventually effect. This war is regarded as one of resources, and not simply of men or ships: while therefore occasional disasters darken the lustre of frequent victory, we still look to no distant termination of it. But may the greatest caution be exercised in renewing negotiations with that Court, which disavowed the arrangement of Erskine, and whose present prime minister pledged himself to reward Henry for encouraging the dismemberment of our Union. This last act of perfidy and crime, whatever may have been its success or reward, is among all governments regarded in its patrons, advocates, or abettors, as equally abhorrent. ‘It is’ says Vattel, ‘a violation of the law of nations to persuade those subjects to revolt, who actually obey their sovereign, though they complain of his government’—‘an atrocious injury’ ‘if any one attempts’ it ‘by his emissaries.’ And aught a free people—an independent sovereignty, tamely to submit to be thus trifled? Is it to be endured, that amid the rotation of all their miserable expedients to benumb our public feeling avert merited reprisals, and palsy if not annihilate our national spirit—is it to be endured, we say, that not only Spies shall be missioned into the heart of our country; but the Savages also, their merciless and now open allies, be let loose on our frontiers ‘to wake the sleep of the cradle’—butcher our wives, and apply the midnight torch to our dwellings?
“Because these and a host of other offences cried for vengeance, we therefore approve of War—War against the first aggressor and greatest aggressor—against one at a time instead of both: and if before an adjustment with this, the other Belligerent shall not atone for his plunder, we pledge our-selves with equal sincerity to assail her wherever vulnerable.
“Resolved, That this contest, however, ought not to be prolonged unecessarily—but still we revolt from its cessation till there has been procured restitution for injuries and security for our rights. Because, although the trade, navy, and seaports of America should be exterminated; yet a peace without that restitution and security could be neither permanent or honorable. Some of these calamities we have now partially endured and the others if happening shall rather than depress only inspire us with redoubled ardor in their redress; for as freemen we dread submission worse than misfortune—deprecate insult alike with aggressions, and welcome poverty before disgrace. Indeed without these sentiments, so indispensable to respect, Independence and national honor, we should richly merit, what England seems long to have meditated, the conversion of our affluence, our liberty, yea life itself into an infamy and a curse. In our desire for speedy, if honorable ‘peace with all nations,’ let it however be understood, that we entreat for ‘entangling alliance with none.’ British Fraternity and French Fraternity are equally our abhorrence; and while others with much parade disclaim a fondness for the last and aversion to the first, we, in our Republican simplicity, detest both. For perhaps almost as little exists, deserving admiration, in ‘that bulwark of our religion’ which even now tears from all our theological sects but one of the privileges of freemen, which ha⟨s⟩ burnt hundreds of us at the stake and exiled as many thousands more to the mercy of barbarians—in ‘that champion for the liberties of the world,’ who on[c]e jeopardized ours—who recently robbed Denmark of the power to defend hers, and who at this moment makes the commerce of most its plunder, the seamen of some its slaves, and whole regions of the East with unhappy Ireland her vanquished and guiltless tributaries—in ‘that last hope of nation⟨s’⟩ who has really favored few, that she has not gangrened with corruption, and leagued with as few, that have not perished in her embrace: it is seriously repeated, that in this we can perceive but little more to admire, than in the fickle, perfidious and sanguinary Corsican. But finally if an internal foe, as many appearances indicate, has conspired with the external one and shall actually co-op[e]rate to cut the Gordian knot of our Union, as well as surrender those rights already so violated—
“Resolved, That we will embody around the Const[it]utions of our Fathers and their elected Guardians; and never assent to peace or alliance till victory or death; for if our republic is to be overturned; if this fair fabric of freedom is destined thus to fall, rather than survive the catastrophe, we deem it more eligible, as well as magnanimous to bury ourselves under its splendid ruins.”
